Appeal by the defendant from a judgment of the Supreme Court, Queens County (Beerman, J.), rendered June 11, 1986, convicting him of scheme to defraud in the first degree, grand larceny in the second degree, petit larceny, falsifying business records in the third degree, offering a false instrument for filing in the first degree, practicing or appearing as an attorney-at-law without being admitted and registered, and asking and receiving compensa*372tion for appearing for a person other than himself as an attorney, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues that could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Mollen, P. J., Thompson, Rubin and Eiber, JJ., concur.